DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Line 8 of the claim recites “the first and second modified streams of audio modified differently” which should be “the first and second modified streams of audio are modified differently” for grammatical correctness. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first and second portions of audio” in line 23.  There is insufficient antecedent basis for this limitation in the claim. Claims 19 and 20 recite similar limitations.
Claim 4 recites the limitations “the first virtual reflection portion” in line 4 and “the second virtual reflection portion” in line 6.  There is insufficient antecedent basis for these limitations in the claim. From context, it appears that the “portion[s]” are referring 
Claim 5 recites the limitation “the first frequency-dependent level variation intensity” in line 6. There is insufficient antecedent basis for this limitation in the claim. From context, it appears that the “variation intensity” is referring to the “variation” recited in lines 2-3 of the claim. If this is the case, the terminology in the claim should be changed to be consistent (i.e. either “variation” or “variation intensity”, but not both).
Claim 8 recites the limitation “the indoor venue” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet (U.S. Publication 2013/0321566) in view of Farrell (U.S. Patent 9,693,009) and Kutner (U.S. Publication 2010/0073468). 
 
As to claim 1, as best understood, Simonnet discloses a computer-implemented method, comprising: 
receiving, by a computing device, an original stream of audio from a first audio source at a local venue (p. 3, sections 0022-0023; original audio and positioning data is transmitted from a remote site/venue to a local site/venue and vice versa), wherein the local venue has a display device and a first and second audio device (fig. 3, elements 526 and 528);  
identifying, by the computing device, a prestored image of a remote venue to display in the local venue (p. 2, section 0021-p. 3, section 0027; p. 5, section 0043-p. 6, section 0044; prestored images containing a face/mouth from the remote location are identified for display locally), wherein the prestored image comprises a first and second 
identifying, by the computing device, a virtual representation of the remote venue, wherein the virtual representation is configured to modify audio based on the first and second portions of the remote venue (p. 3, sections 0026-0027; audio is modified using spatial audio techniques based on a virtual rendering of the remote site/venue);  
modifying, by the computing device, the original stream of audio to produce a first and second modified stream of audio based on the virtual representation of the remote venue, wherein at least one of the first and second modified streams of audio is different from the original stream of audio (p. 3, sections 0025-0027; p. 4, sections 0030-0033; p. 7, section 0053; audio is modified using spatial audio techniques based on a virtual rendering of the remote site/venue and output to different speakers; the audio streams to different speakers would have to be different to create spatial effects; the modified audio has different characteristics such as modified reverberation and can be split into more streams for more users);  
presenting, by the computing device, the prestored image on the display device of the local venue such that the first and second portions of the prestored image are presented on a first and second portion of the display device to a first and second region of the local venue, respectively (p. 2, section 0020; p. 5, sections 0040-0043; 
and providing, by the computing device, the first and second modified streams of audio on the first and second audio devices of the local venue, respectively, such that the first and second modified streams of audio are provided to the first and second regions of the local venue synchronously with the first and second portions of audio (p. 3, sections 0025-0027; p. 4, sections 0030-0033; p. 7, section 0053; audio is modified using spatial audio techniques based on a virtual rendering of the remote site/venue and output to different speakers; the audio streams to different speakers would have to be different, but synchronous, to create spatial effects; the streams must also synchronous to the display, which includes first and second regions as noted above, in order to correctly show that audio is emanating from a remote participant). 
Simonnet does not disclose, but Farrell does disclose correlating, by the computing device, the first and second modified streams of audio to the first and second portions of the prestored image of the remote venue, respectively (col. 1, lines 55-65; col. 10, line 59-col. 11, line 19; multiple audio streams are modified and correlated to particular portions of an image of a remote scene). The motivation for this is to allow a user to focus on particular portions of audio interest in a video (col. 7, lines 14-28). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Simonnet to correlate first and second modified streams of 
Simonnet does not disclose, but Kutner does disclose that the prestored image displayed is projected (p. 2, sections 0017-0018; p. 3, section 0025; a prestored image is projected locally to simulate a remote venue). The motivation for using projectors is to create a panoramic view without visible edges between images and thus enhance a viewer’s feeling that they are actually in the venue being simulated (p. 2, section 0019-p. 3, section 0020; p. 3, section 0032). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Simonnet and Farrell to project the prestored image in order to create a panoramic view without visible edges between images and thus enhance a viewer’s feeling that they are actually in the venue being simulated as taught by Kutner.

As to claim 2, Simonnet discloses wherein each of the local venue and the remote venue is a venue having an shape, the shape of the local and remote venues include a first portion and a second portion, and at least one of the first and second portions of the remote venue is different from the first and second portions of the local venue (p. 4, sections 0030-0033; the shapes of the remote and local venues differ by, for example, first and second walls or other objects that create reverberation), and the first and second modified streams of audio are modified differently based on the at least one of the first and second portions of the remote venue being different from the first and second portions of the local venue (p. 4, sections 0030-0033; p. 7, section 0053; 

 	As to claim 3, Simonnet discloses wherein the virtual representation is three-dimensional (p. 3, sections 0026-0027; the representation is based on 3D points of objects at a remote site).

As to claims 6 and 8, Kutner discloses wherein the remote venue is a sporting event venue, such as one for football or soccer (p. 2, section 0016). Motivation for the combination of references is given in the rejection to claim 2. Kutner does not explicitly disclose wherein the remote venue is an outdoor venue or an indoor venue that is a domed structure. However, official notice (see MPEP 2144.03) has been taken that outdoor stadiums and indoor domed structures for sporting events such as football or 
 
As to claim 7, Kutner discloses wherein the remote venue is an indoor venue (p. 2, sections 0017-0019; a remote arena or auditorium is simulated). Motivation for the combination of references is given in the rejection to claim 2.
 
As to claim 9, Simonnet discloses wherein the prestored image is derived from a single point of view of the remote venue (p. 4, section 0035; the application supports a single viewpoint option for the remote scene).
 
As to claim 10, Simonnet discloses wherein the prestored image is derived from multiple points of view of the remote venue (p. 2, section 0020; p. 4, section 0035; the prestored image can be derived from multiple geometric perspectives).
 
As to claim 11, Simonnet discloses wherein the prestored image includes an object moving in the remote venue (p. 5, section 0043-p. 6, section 0044; the image can be of a moving face being tracked; further, a participant using their voice would create mouth movements).  


 
As to claim 13, Kutner discloses wherein the display device is curved and at least partially surrounds the first and second areas of the local venue (fig. 9; p. 1, section 0006; p. 5, sections 0056-0057; the display device is curved/arced around the venue surrounding the areas at which a user can view the display screens). Motivation for the combination is given in the rejection to claim 1.

As to claim 14, Simonnet discloses wherein the original stream of audio is received from a live audio source (p. 2, section 0018; the source is a person speaking live through a teleconference), and the method further comprises: 
identifying, by the computing device, a location of the live audio source in the local venue based on a predetermined origin point in the local venue corresponding to a predetermined origin point of the remote venue (p. 2, section 0018; p. 2, section 0021-p. 3, section 0023; p. 3, sections 0026-0027; a 3D point in the local space from which a 
identifying, by the computing device, one or both of the first and second portions of the prestored image of the remote venue based on the location of the live audio source (p. 2, section 0020; p. 3, section 0026; p. 5, section 0043-p. 6, section 0044; portions from the video cameras producing the prestored image are identified based on tracking information for the remote participant’s mouth, which would correspond to the audio source; the mouth can be visible from one viewpoint or in one portion but not another);  
projecting, by the computing device, the live audio source onto the identified one or both of the first and second portions of the prestored image of the remote venue (p. 2, section 0018; p. 2, section 0021-p. 3, section 0023; p. 3, sections 0026-0027; based on the detected 3D point, the voice is projected onto a portion of the prestored image; this can be an image created from one viewpoint portion, a second, or multiple viewpoint portions). 
 
As to claim 15, Simonnet discloses wherein the original stream of audio is modified based on the location of the live audio source in the local venue (p. 3, section 0027; the audio stream is modified using spatial audio techniques based on the 3D location at which a live remote participant creating audio would exist if they were at the local site). 


	
As to claim 20, see the rejection to claim 1. Further, Simonnet discloses that the method is executed on a computing device with a non-transitory computer readable device having instructions thereon (p. 6, section 0049). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet in view of Farrell and Kutner and further in view of Audfray (U.S. Patent 6,111,962). 

As to claim 4, Simonnet discloses wherein: 
the virtual representation comprises a first and second virtual reflection point and a first and second virtual audio device, the first virtual reflection portion and the first virtual audio device corresponding to the first portion of the remote venue, the second virtual reflection portion and the second virtual audio device corresponding to the second portion of the remote venue (p. 4, sections 0030-0033; a first and second virtual wall or virtual object that reflects sound; whichever audio device is closest to a first wall and first venue portion could be considered a first audio device while the other is a second), the first and second virtual audio devices configured to determine a first and second virtual reverberation based on a first and second reflection of the original stream of audio from the first and second virtual reflection points of the remote venue, 
Simonnet does not disclose, but Audfray discloses that the first and second virtual audio devices are configured to modify the original stream of audio to produce the first and second modified original streams of audio based on first and second virtual reverberations, respectively, such that the first and second modified streams of audio have the same reverberation as would be provided by the remote venue (fig. 9; fig. 10; p. 5, section 0039; p. 6, section 0048; p. 6, sections 0052-0053; sources from the original stream of audio are modified using the per-source processing devices, producing streams of audio based on simulated reverberations as they would occur in the original/remote venue). The motivation for this is to make a simulation of acoustic properties more convincing, encouraging feelings of authenticity and immersion (p. 1, section 0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Simonnet, Kutner, and Farrell to modify the original stream of audio to produce the first and second modified original streams of audio based on first and second virtual reverberations, respectively, such that the first and second modified streams of audio have the same reverberation as would be provided by the remote venue in order to make a simulation of acoustic properties more convincing, encouraging feelings of authenticity and immersion as taught by Audfray. 
 
As to claim 5, Audfray discloses wherein: the first virtual reverberation comprises a first delay (p. 9, section 0081; each source has its own associated reverberation delay) and a first frequency-dependent level variation (p. 5, section 0043; the gain level .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Simonnet in view of Farrell and Kutner and further in view of Aman (U.S. Publication 2015/0297949).

	As to claim 16, Simonnet does not disclose, but Aman does disclose, receiving, by the computing device, a prerecorded video and audio signal, wherein the original stream of audio is provided by the prerecorded audio signal (p. 6, section 0087-p. 7, section 0089; spectator noise is prerecorded and transmitted from a remote venue, while transmitted foreground objects are provided by a prerecorded video signal) and projecting, by the computing device, the prerecorded video signal onto a portion of the prestored image of the remote venue (p. 7, section 0089; the recorded foreground video is overlaid onto an image of the remote venue). The motivation for this is that segmenting out the background and later overlaying the foreground video results in .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet in view of Farrell, Kutner and Aman and further in view of Zhang (U.S. Publication 2009/0080632).
 
As to claim 17, Simonnet does not disclose, but Zhang does disclose wherein the prerecorded video signal includes a replicated venue different than the remote venue and the local venue (fig. 2; p. 5, section 0046; p. 5-6, section 0050; a video signal is created for one of a number of venues, one of which can read on the replicated venue, since the venue is replicated by simulating its sound field; other venues can read on remote and/or local venues depending on a user’s perspective). The motivation for this is to improve the quality and effectiveness of audio in a conference where a plurality of different sounds originate from different places (p. 1, section 0003). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Simonnet, Kutner, Farrell and Aman to replicate a venue different than the remote or local venues in order to improve the quality and effectiveness of audio in a conference where a plurality of different sounds originate from different places as taught by Zhang.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612